Case 2:19-cv-03863-PA-SK Document 40 Filed 06/05/20 Page 1 of 13 Page ID #:1224


  1   WESTON & McELVAIN LLP
      Aaron C. Agness (State Bar No. 221943)
  2   Joel A. Graboff (State Bar No. 316900)
      1960 E. Grand Avenue, Suite 400
  3   El Segundo, CA 90245
      Telephone: (213) 596-8000
  4   Facsimile: (213) 596-8039
      E-mail: aagness@wmattorneys.com
  5           jgraboff@wmattorneys.com
  6   Attorneys for Plaintiff
      Travelers Property Casualty Company
  7   of America
  8   Robert S. Freund (SBN 287566)
      ROBERT FREUND LAW
  9   10866 Wilshire Boulevard, Suite 400
      Los Angeles, CA 90024
 10   Telephone: (323) 553-3407
      Email: robert@robertfreundlaw.com
 11
      Kevin J. Cole (SBN 321555)
 12   KJC LAW GROUP, A.P.C.
      6700 Fallbrook Avenue, Suite 207
 13   West Hills, CA 91307
      Telephone: (818) 392-8995
 14   Email: kevin@kjclawgroup.com
 15   Attorneys for Defendant
      TSC Acquisition Corporation
 16
 17                      UNITED STATES DISTRICT COURT
 18               FOR THE CENTRAL DISTRICT OF CALIFORNIA
 19
      TRAVELERS PROPERTY                       ) CASE NO. 2:19-cv-03863-PA-SK
 20   CASUALTY COMPANY OF                      ) Assigned to the Honorable Percy
      AMERICA,                                 ) Anderson, Ctrm. 9A
 21                                            )
                                Plaintiff,     )
 22                                            ) JOINT EXHIBIT LIST
                                               )
 23               v.                           )
                                               ) Pretrial Conference
 24                                            )
      TSC Acquisitions Corp.,                  ) Date: June 19, 2020
 25                                            ) Time: 3:00 p.m.
                                Defendant.     ) Ctrm 9A
 26                                            )
                                               )
 27                                            ) Action Filed: May 3, 2019
                                               ) Trial Date:    July 21, 2020
 28                                            )
                                                1
                                        JOINT EXHIBIT LIST
Case 2:19-cv-03863-PA-SK Document 40 Filed 06/05/20 Page 2 of 13 Page ID #:1225


  1            Pursuant to the Court’s Scheduling Order (Doc. No. 20), and in accordance
  2   with LR-16, Plaintiff Travelers Property Casualty Company of America
  3   (“Travelers”) and Defendant TSC Acquisitions Corp. (“TSC”) hereby submit the
  4   following Joint Exhibit List:
  5
  6                        PLAINTIFF TRAVELERS’ EXHIBITS
  7                          (EXPECTED TO BE OFFERED)
                      * DESIGNATES OFFERED IF THE NEED ARISES
  8
  9   No. of             Description                      Date Identified   Date Admitted
      Exhibit
 10
         1. Travelers Insurance Policy No.
 11
                 4F128033 (“2014 Policy”), effective
 12
                 12/31/2014 to 12/31/2015.
 13
                 (TRA0001-TRA0205)
 14
          2.     2014 Policy Audit Excel Workbook
 15
                 (TRA0209-TRA0218)
 16
          3.     2014 Policy Audit Summary
 17
                 (TRA0206-TRA0208)
 18
          4.     2014 Policy Premium Adjustment
 19
                 Notice (First), dated July 7, 2016
 20
                 (TRA0225-TRA0232)
 21
          5.     Email chain between John
 22
                 Kalinowsky and TSC, dated May 10,
 23
                 2016 to October 24, 2017.
 24
                 (TSC00005-TSC00007)
 25
          6.     Travelers notice of audit resolution,
 26
                 dated August 23, 2016. (TSC000019)
 27
 28
                                                      2
                                         JOINT EXHIBIT LIST
Case 2:19-cv-03863-PA-SK Document 40 Filed 06/05/20 Page 3 of 13 Page ID #:1226


  1       7.   Email chain between TSC and
  2            Travelers disputing the 2014 Policy
  3            Premium Adjustment (First) – dated
  4            September 13, 2016 to September 23,
  5            2016 (TSC000012-TSC000015)
  6       8.   Premium Adjustment (Revised) –
  7            dated September 13, 2016 to
  8            September 23, 2016 (TRA0236-
  9            TRA0244)
 10       9.   Workers Compensation Insurance
 11            Rating Bureau Classification
 12            Inspection Report, dated October 7,
 13            2013 (TRA0449-TRA0451)
 14       10. Workers Compensation Insurance
 15            Rating Bureau Experience Modifier
 16            worksheet related to the 2014 Policy
 17            Audit (Exhibit M to the declaration of
 18            John Kalinowsky, Doc. No. 30-2)
 19       11. Travelers Insurance Policy No.
 20            7114P396 (“2015 Policy”), effective
 21            12/31/2015 to 12/31/2016.
 22            (TRA0245-TRA0390)
 23       12. 2015 Policy Audit Excel Workbook
 24            (TRA0395-TRA0402)
 25       13. 2015 Policy Audit Summary
 26            (TRA0391-TRA0394)
 27
 28
                                                 3
                                       JOINT EXHIBIT LIST
Case 2:19-cv-03863-PA-SK Document 40 Filed 06/05/20 Page 4 of 13 Page ID #:1227


  1       14. 2015 Policy Premium Adjustment
  2           Notice, dated June 27, 2018
  3           (TRA0410-TRA0417)
  4       15. Workers Compensation Insurance
  5           Rating Bureau Experience Modifier
  6           worksheet related to the 2015 Policy
  7           Audit (Exhibit N to the declaration of
  8           John Kalinowsy, Doc. No. 30-2)
  9       16. Email chain between Nerissa Soufi
 10           and John Pierson, David Wilder, and
 11           Bryan Lojeski, dated May 7, 2018 to
 12           August 6, 2018 (TRA0430-
 13           TRA0431)
 14       17. Further email exchange between
 15           Nerissa Soufi and John Pierson dated
 16           August 6, 2018 (TRA0418-
 17           TRA0419)
 18       18. Email chain between Travelers and
 19           TSC regarding outstanding debts,
 20           dated August 13, 2018. (TSC000010)
 21       19. Email chain between TSC (David
 22           Wilder, John Pierson, Janet Cain,
 23           Angela Beebe, Wendy Moore, Toni
 24           Boone, L. Sung) and Travelers
 25           regarding outstanding premiums,
 26           dated from September 18, 2018 and
 27           October 9, 2018 (TRA0434-
 28
                                                  4
                                      JOINT EXHIBIT LIST
Case 2:19-cv-03863-PA-SK Document 40 Filed 06/05/20 Page 5 of 13 Page ID #:1228


  1           TRA0433)
  2       20. Travelers’ Interaction Log Notes
  3           (October 10, 2018 to (TRA0435-
  4           TRA0444)
  5       21. Letter from Travelers’ counsel to TSC
  6           regarding outstanding debt owed,
  7           dated April 2, 2019 (TRA0448)
  8       22. TSC’s (Truconnect) Sum of
  9           Document Amount (TSC000046)
 10       23. Screen Shot of Express Pay with
 11           handwritten notes (TRA000021)
 12       24. TSC’s Responses to Interrogatories
 13       25. California Workers’ Compensation
 14           Statistical Reporting Plan-1995; Title
 15           10, California Code of Regulations,
 16           Section 2318.6
 17       26. TruConnect website, as of 6.5.2020:
 18           about truconnect
 19       27. TruConnect website, as of 6.5.2020:
 20           phones for sale page
 21       28. TruConnect website, as of 6.5.2020:
 22           pay as you go plans page
 23       29. TruConnect website, as of 6.5.2020:
 24           contact us, retail locations page
 25
          30. TruConnect website, as of 6.5.2020:
 26
              contact us, wireless plans page
 27
 28
                                                  5
                                       JOINT EXHIBIT LIST
Case 2:19-cv-03863-PA-SK Document 40 Filed 06/05/20 Page 6 of 13 Page ID #:1229


  1       31. TruConnect website, as of 6.07.2015:
  2           store locations page
  3       32. TruConnect website, as of 6.27.2015:
  4           homepage
  5       33. TruConnect website, as of 6.07.2015:
  6           page allowing access to Telscape,
  7           Sage and TruConnect accounts
  8       34. TruConnect website, as of 6.13.2016:
  9           retail locations page
 10       35. TruConnect website: listing of news
 11           and media postings, with dates
 12           published page
 13       36. TruConnect website: news post,
 14           Truconnect offers cash options for
 15           data refills dated 5.19.16
 16       37. TruConnect website: news post, new
 17           lower prices for internet on the go
 18           dated 9.06.16
 19       38. TruConnect website: news post,
 20           TruConnect announces four new pay
 21           as you go wireless plan option…dated
 22           10.26.15
 23       39. TruConnect website: news post,
 24           Truconnect is now one of the fastest
 25           growing wireless companies…dated
 26           4.29.15
 27
 28
                                                  6
                                       JOINT EXHIBIT LIST
Case 2:19-cv-03863-PA-SK Document 40 Filed 06/05/20 Page 7 of 13 Page ID #:1230


  1       40. INTENTIONALLY LEFT BLANK
  2           (DUPLICATIVE)
  3       41. TruConnect blogpost dated March 29,
  4           2016
  5       42. TruConnect blogpost dated June 15,
  6           2016
  7       43. TruConnect blogpost dated
  8           September 9, 2016
  9       44. Picture of 8401 Van Nuys Blvd., #80,
 10           Panorama City, CA 91402
 11       45. Picture of 6906 Pacific Blvd.,
 12           Huntington Park, CA 90255
 13       46. Picture of Chula Vista Center Mall,
 14           555 Broadway Ave. #1002, Chula
 15           Vista CA 91910
 16
                            DEFENDANT TSC’S EXHIBITS
 17                         (EXPECTED TO BE OFFERED)
 18                  * DESIGNATES OFFERED IF THE NEED ARISES
 19       47. 10/10/2017 emails between John
 20           Pierson, David Wilder, and Yoko
 21           Tanenaka re: scheduling time for
 22           workers’ compensation policy audit
 23           (TSC 000001)
 24       48. 10/10/2017 emails re: the identity of
 25           the broker for the workers’
 26           compensation policy held by
 27           Travelers (TSC 000002)
 28
                                                 7
                                      JOINT EXHIBIT LIST
Case 2:19-cv-03863-PA-SK Document 40 Filed 06/05/20 Page 8 of 13 Page ID #:1231


  1       49. 10/09/2017 email from Woodruff-
  2           Sawyer, Account Coordinator re:
  3           location of workers’ comp policy
  4           (TSC 000002-TSC 000003)
  5       50. 05/10/2016 email from Kalinowsky at
  6           Travelers re: classification of
  7           employees (TSC 000004)
  8       51. Detail Loss Report Spreadsheet for
  9           TSC (TSC 000008 – TSC 000009)
 10       52. 08/13/2018 email from Travelers
 11           Account Service requesting status of
 12           payment (TSC 000011)
 13       53. 08/31/2016 check no. 00013096 re:
 14           August 2016 (TSC 000016)
 15       54. 08/15/2016 bill from Travelers (TSC
 16           000017 – TSC 000018)
 17       55. 08/01/2016 check no. 00012906 re:
 18           July 2016 (TSC 000020)
 19
          56. 07/13/2016 check no. 0012787 re:
 20
              June 2016 (TSC 000022)
 21
          57. 06/13/2016 Travelers notice of
 22
              cancellation for non-payment of
 23
              premium re: effective date,
 24
              07/03/2016 (TSC 000023 – TSC
 25
              000026)
 26
          58. 06/20/2016 Travelers reinstatement
 27
              notice, re: TSC Workers’
 28
                                                 8
                                       JOINT EXHIBIT LIST
Case 2:19-cv-03863-PA-SK Document 40 Filed 06/05/20 Page 9 of 13 Page ID #:1232


  1           Compensation Policy (TSC 000027)
  2       59. 06/03/2016 check no. 00012611 re:
  3           May 2016 WC 12/15 through 12/16
  4           (TSC 000028)
  5       60. 05/16/2016 Travelers account bill re:
  6           balance by 06/03/2016, transactions
  7           since last statement (TSC 000028 -
  8           TSC 000030)
  9       61. 05/16/2016 Travelers account
 10           document, re: transaction detail of
 11           12/31/2014 void audit (TSC 000031)
 12       62. 09/13/2016 check no. 00013189, re:
 13           September 2016 (TSC 000032)
 14       63. 09/13/2016 Travelers account bill re:
 15           payment due 10/03/2016 (TSC
 16           000033 -TSC 000034)
 17       64. 02/12/2016 Travelers account bill re:
 18           payment due 03/03/2016 (TSC
 19           000035- TSC 000036)
 20
          65. 07/07/2016 Travelers premium
 21
              adjustment notice re: TSC calculation
 22
              of earned premium, total earned
 23
              premium (TSC 000037 - TSC
 24
              000042)
 25
          66. Travelers document re: exposure
 26
              comparison 07/07/2016 notice to TSC
 27
              (TSC 000043 -TSC 000044)
 28
                                                9
                                      JOINT EXHIBIT LIST
Case 2:19-cv-03863-PA-SK Document 40 Filed 06/05/20 Page 10 of 13 Page ID #:1233


   1      67. Travelers document re: commission
   2          information 07/07/2016 notice to TSC
   3          (TSC 000045)
   4      68. Travelers’ Responses to Defendant’s
   5          Requests for Production (Set One)
   6          *For impeachment purposes only
   7      69. Travelers’ Responses to Defendant’s
   8          Interrogatories (Set One) *For
   9          impeachment purposes only
  10      70. Emails from David Wilder re Two
  11          Disputed Audits on 10/24/2017
  12          (TSC’s MSJ Opp. Ex. A)
  13      71. California Statement of Information
  14          (TSC’s MSJ Opp. Ex. F)
  15      72. Public Utilities Commission of the
  16          State of California, General Order
  17          153, Procedures for Administration of
  18          the   Moore    Universal   Telephone
  19          Service Act General Order (TSC’s
  20          MSJ Opp. Ex. G)
  21
          73. Christian Gonzalez Pay Stubs from
  22          4/29/2016 and 5/29/2015 (TSC’s MSJ
  23
              Opp. Ex. H)
  24
          74. Email   Thread    re   Re-Classifying
  25
              Employees and Revised Audit
  26
              (TSC’s MSJ Opp. Ex. I)
  27
  28
                                               10
                                     JOINT EXHIBIT LIST
Case 2:19-cv-03863-PA-SK Document 40 Filed 06/05/20 Page 11 of 13 Page ID #:1234


   1       75. Classification Search or Workers'
   2            Compensations Rating
   3            (TSC’s MSJ Opp. Ex. J)
   4
   5
   6   [Pursuant to Local Rule 5-4.3.4, the undersigned e-filer attests that all other
   7   signatories below have consented to the filing’s content and have authorized the
   8   filing with electronic signatures.]
   9
  10   Dated: June 5, 2020                          WESTON & McELVAIN LLP
  11
  12                                                /s/ Aaron C. Agness
                                                    Aaron C. Agness
  13                                                Joel A. Graboff
                                                    Attorneys for Plaintiff TRAVELERS
  14                                                PROPERTY CASUALTY
                                                    COMPANY OF AMERICA
  15
  16
       Dated: June 5, 2020                          ROBERT FREUND LAW
  17
  18
                                                    /s/ Robert S.Freund
  19                                                Robert S. Freund
                                                    Attorneys for Defendant TSC
  20                                                ACQUISITION CORPORATION
  21
  22
       Dated: June 5, 2020                          KJC LAW GROUP, A.P.C.
  23
  24
                                                    /s/ Kevin J. Cole
  25                                                Kevin J. Cole
                                                    Attorneys for Defendant TSC
  26                                                ACQUISITION CORPORATION
  27
  28
                                                   11
                                         JOINT EXHIBIT LIST
Case 2:19-cv-03863-PA-SK Document 40 Filed 06/05/20 Page 12 of 13 Page ID #:1235
                Travelers Property Casualty Company of America v. TSC Acquisition Corp.
                             USDC-CACD, Case No. 2:19-cv-03863-PA-SK

   1                                  PROOF OF SERVICE
   2   I, Felicia Ball, declare:
   3          I am employed in the County of Los Angeles, state of California. I am over
   4   the age of 18 and not a party to the within action; my business address is 1960
   5   East Grand Avenue, Suite 400, El Segundo, California 90245.
   6          On June 5, 2020, I served a copy of the following document:
   7          JOINT EXHIBIT LIST
   8          By electronically filing the foregoing document with the Clerk of the United
   9   States District Court, Central District of California, using its ECF system, which
  10   electronically notifies the persons on the attached service list at the email
  11   addresses registered with the ECF System.
  12          I declare under the laws of the United States of America that the foregoing
  13   information contained in the Proof of Service is true and correct.
  14          I declare that I am employed in the office of a member of the bar of this
  15   court at whose direction the service was made.
  16          Executed on June 5, 2020 at Inglewood, California.
  17

  18
                                             Felicia Ball
  19                                         FELICIA BALL
  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                  1
                                        PROOF OF SERVICE
Case 2:19-cv-03863-PA-SK Document 40 Filed 06/05/20 Page 13 of 13 Page ID #:1236
                Travelers Property Casualty Company of America v. TSC Acquisition Corp.
                             USDC-CACD, Case No. 2:19-cv-03863-PA-SK

   1                                    SERVICE LIST
   2   Robert S. Freund                             Attorneys for Defendant,
   3   ROBERT FREUND LAW                                TSC Acquisition Corp.
       10866 Wilshire Boulevard, Suite 400
   4   Los Angeles, California 90024
   5   Telephone: (323) 553-3407
       Facsimile: Unavailable
   6   E-mail:     robert@robertfreundlaw.com
   7

   8   Kevin J. Cole (SBN 321555)                   Attorneys for Defendant,
   9   KJC LAW GROUP, A.P.C.                            TSC Acquisition Corp.
       6700 Fallbrook Avenue, Suite 207
  10   West Hills, CA 91307
  11   Telephone: (818) 392-8995
       Email: kevin@kjclawgroup.com
  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                2
                                       PROOF OF SERVICE
